DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 08/26/2022 has been entered.  Claims 1, and 12-16 have been amended.  No claims have been cancelled or added. Claims 1-16 remain pending in the application.  

Response to Arguments
Applicant’s arguments, see page 7, filed 08/26/2022, with respect to the 103 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a reference found during an updated search.
Examiner concurs the presented prior art fails to discloses or suggest the amended claim language.  Specifically, the combination of Hirakawa and Masayoshi fails to disclose or suggest the degree of bias corresponds to whether the person is moving around the target area or is staying within proximity of any certain position within the target area.  However, during an updated search, the Kanda reference was found, which discloses the amended claim language.  Kanda discloses acquiring moving line information indicating movement which includes whether or not a person stands and stays in a certain place or whether or not a person passes through a certain place.  Therefore, independent claims 1, 13, and 14 are now rejected under 35 USC 103 over the combination of Hirakawa and Kanda.  Dependent claims 2-11 fall together accordingly.

Applicant’s arguments, see page 7, filed 08/26/2022, with respect to claims 12, 15 and 16 have been considered.  The objections have been withdrawn.
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hirakawa et al. US 2019/0156508 A1, hereafter Hirakawa, in view of Kanda et al. US 2018/0181815 A1, hereafter Kanda.

Regarding claim 1, Hirakawa discloses a processing apparatus (analysis apparatus) [title] comprising: 
at least one memory configured to store one or more instructions (memory 2A) [FIG. 1]; and 
at least one processor configured to execute the one or more instructions (processor 1A) [FIG. 1] to: 
detect one or more persons from an image generated by a camera that photographs a target area (perform person extraction process S10) [FIG. 11]; 
analyze the image and compute, for each person, a stay time of the person in the target area (perform process of calculating continuous appearance time period and reappearance time interval S11) [FIG. 11]; and 
extract a target person who is the person for whom a result of computation satisfies a predetermined condition, the computation indicating the stay time (the inference unit 13…sets a point corresponding to the pair of continuous appearance time and reappearance time interval as a peak position… extracts all personal characteristics corresponding to the area including a portion in which probability is greater than 0…calculates probability corresponding to each personal characteristic on the basis of the data of the probability distribution; in a personal characteristic inference step S12, the inference unit 12 infers the characteristic of the extracted person on the basis of the continuous appearance time and the reappearance time interval calculated in S11) [0084; 0091].
However, while Hirakawa discloses an analysis apparatus that analyzes video data to extract a person and characteristics on the basis of continuous appearance time [abstract], Hirakawa fails to explicitly disclose a degree of bias of an appearance position in the target area, wherein, for each person, the degree of bias of the appearance position corresponds to whether the person is moving around the target area or is staying within proximity of any certain position within the target area.
Kanda, in an analogous environment, discloses a degree of bias of an appearance position of the person in the target area, computation indicating the degree of bias of the appearance position, wherein, for each person, the degree of bias of the appearance position corresponds to whether the person is moving around the target area or is staying within proximity of any certain position within the target area (each of camera devices 100, 100A, and 100B serves as a surveillance camera for monitoring an imaging area within a viewing angle with the store.  Each of camera devices 100, 100A, and 100B acquires moving line information indicating the movement (for example whether or not a person stands or stays in a certain place or whether or not a person passes through a certain place) of a person who appears in a captured image of the imaging area within the viewing angle) [0030].
Hirakawa and Kanda are analogous because they are both related to video surveillance.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use moving line information, as disclosed by Kanda, with the invention disclosed by Hirakawa, the motivation being accuracy [0006].

Regarding claim 2, Hirakawa and Kanda address all of the features with respect to claim 1 as outlined above.
Hirakawa further discloses computing a first value indicating a behavior in the target area based on reappearance time interval and continuous appearance time period (as illustrated in FIG. 7, and infers the personal characteristic on the basis of the determination result) [0077].
Kanda further describes degree of bias ((each of camera devices 100, 100A, and 100B serves as a surveillance camera for monitoring an imaging area within a viewing angle with the store.  Each of camera devices 100, 100A, and 100B acquires moving line information indicating the movement (for example whether or not a person stands or stays in a certain place or whether or not a person passes through a certain place) of a person who appears in a captured image of the imaging area within the viewing angle) [0030].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use moving line information, as disclosed by Kanda, in place of one of the measurements of Hirakawa’s infer calculation, the motivation being determining accuracy [0006].

Claim 13 is drawn to a processing method executed by a computer implementing the processing apparatus instructions of claim 1, and is therefore rejected for the same reasons of unpatentability as used above.

Claim 14 is drawn to a non-transitory storage medium storing a program causing a computer to implement the processing apparatus instructions of claim 1, and is rejected for the same reasons of unpatentability as used above.

Claims 3-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hirakawa and Kanda further in view of Masayoshi et al. JP 6234827 B2 (English translation provided by IP.com), hereafter Masayoshi.

Regarding claim 3, Hirakawa and Kanda address all of the features with respect to claim 1 as outlined above.
Hirakawa further discloses wherein the camera is a first camera, each of a plurality of cameras include the first camera (one or a plurality of cameras) [0038].
However, the combination fails to disclose the processor is further configured to execute the one or more instructions to compute the degree of bias based on a second value indicating a frequency of being photographed.
Masayoshi, in an analogous environment, discloses the processor is further configured to execute the one or more instructions to compute the degree of bias based on a second value indicating a frequency of being photographed (the “residence time when stopped” is a physical quantity indicating the time during which the user stays at a certain position.  Further, the “time staying in the monitoring target area” is a physical quantity indicating the time of staying in the monitoring area) [page 6, paragraph 10].  
Claim limitation “frequency of being photographed” has been interpreted as a time frequency representing the amount of time being photographed.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the residence time when stopped and time staying in the monitoring area, as disclosed by Masayoshi, in place of one of the measurements of Hirakawa’s infer calculation, the motivation being determining crime risk [abstract].

Regarding claim 4, Hirakawa and Kanda address all of the features with respect to claim 1 as outlined above.
Hirakawa further discloses plurality of areas, of a threshold size (predetermined area) [0035].
However, the combination fails to disclose the processor is further configured to execute the one or more instructions to compute the degree of bias based on a third value indicating a frequency of existence in each of a plurality of areas in the image generated by the camera.
Masayoshi, in an analogous environment, discloses the processor is further configured to execute the one or more instructions to compute the degree of bias based on a third value indicating a frequency of existence in each of a plurality of areas in the image generated by the camera (the “residence time when stopped” is a physical quantity indicating the time during which the user stays at a certain position.  Further, the “time staying in the monitoring target area” is a physical quantity indicating the time of staying in the monitoring area may stay normally…a position which may stay in the said normal time, in the case where a vending machine is provided in the monitoring target area) [page 6, paragraph 10].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the residence time when stopped and time staying in the monitoring area, as disclosed by Masayoshi, with the invention disclosed by Hirakawa, the motivation being determining crime risk [abstract].

Regarding claim 5, Hirakawa, Kanda, and Masayoshi address all of the features with respect to claim 4 as outlined above.
Hirakawa further discloses wherein the camera is a first camera, each of a plurality of cameras including the first camera (one or a plurality of cameras) [0038].
Masayoshi further discloses the camera is a first camera, and the processor is further configured to execute the one or more instructions to compute the degree of bias based on both a second value indicating a frequency of being photographed by each of a plurality of cameras, including the first camera and the third value (the “residence time when stopped” is a physical quantity indicating the time during which the user stays at a certain position.  Further, the “time staying in the monitoring target area” is a physical quantity indicating the time of staying in the monitoring area may stay normally…a position which may stay in the said normal time, in the case where a vending machine is provided in the monitoring target area) [page 6, paragraph 10].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the residence time when stopped and time staying in the monitoring area, as disclosed by Masayoshi, in place of one of the measurements of Hirakawa’s infer calculation, the motivation being determining crime risk [abstract].

Regarding claim 9, Hirakawa and Masayoshi address all of the features with respect to claim 1 as outlined above.
Hirakawa further discloses the processor is further configured to execute the one or more instructions to extract the person for whom a first value indicating a behavior in the target area computed based on the stay time (the inference unit 13…seta a point corresponding to the pair of continuous appearance time and reappearance time interval as a peak position… extracts all personal characteristics corresponding to the area including a portion in which probability is greater than 0…calculates probability corresponding to each personal characteristic on the basis of the data of the probability distribution; in a personal characteristic inference step S12, the inference unit 12 infers the characteristic of the extracted person on the basis of the continuous appearance time and the reappearance time interval calculated in S11) [0084; 0091].
However, the combination fails to disclose the degree of bias satisfies a predetermined condition as the target person.
Masayoshi, in an analogous environment, discloses the degree of bias satisfies a predetermined condition as the target person (as an action state item for detecting a suspicious person…and a person’s staying state; detecting of a suspicious person) [page 6, paragraph 8].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the predetermined condition for a degree of bias, as disclosed by Masayoshi, in place of one of the measurements of Hirakawa’s infer calculation, the motivation being determining crime risk [abstract].

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hirakawa and Kanda further in view of Yano US 2012/0057786 A1, hereafter Yano.

Regarding claim 6, Hirakawa and Masayoshi address all of the features with respect to claim 1 as outlined above.
However, while the combination discloses various timing techniques for identifying a person captured by a camera, the combination fails to disclose the processor is further configured to execute the one or more instructions to compute, for each person, a frequency of framing in the image
Hirakawa further discloses the processor is further configured to execute the one or more instructions to compute, for each person, a frequency of framing in the image (inputs a series of multiple frames of images captured in temporal sequence…extracts determination target regions…determines an importance of the determination target region on the basis of an appearance frequency in the images on the multiple frames; person serving as the subject corresponding to the determination target region 2 (see FIG. 17)) [abstract; 0160].
Hirakawa, Masayoshi, and Yano are analogous because they are related to video processing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the appearance frequency, as disclosed by Yano, with the invention disclosed by Hirakawa and Masayoshi, the motivation being determining importance [abstract].

Regarding claim 7, Hirakawa and Masayoshi address all of the features with respect to claim 6 as outlined above.
Hirakawa further discloses computing a first value indicating a behavior in the target area based on reappearance time interval and continuous appearance time period (as illustrated in FIG. 7, and infers the personal characteristic on the basis of the determination result) [0077].
Masayoshi further describes degree of bias (the “residence time when stopped” is a physical quantity indicating the time during which the user stays at a certain position.  Further, the “time staying in the monitoring target area” is a physical quantity indicating the time of staying in the monitoring area may stay normally…a position which may stay in the said normal time, in the case where a vending machine is provided in the monitoring target area) [page 6, paragraph 10].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the residence time when stopped and time staying in the monitoring area, as disclosed by Masayoshi, in place of one of the measurements of Hirakawa’s infer calculation, the motivation being determining crime risk [abstract].
Yano further discloses a frequency of framing in the image (inputs a series of multiple frames of images captured in temporal sequence…extracts determination target regions…determines an importance of the determination target region on the basis of an appearance frequency in the images on the multiple frames; person serving as the subject corresponding to the determination target region 2 (see FIG. 17)) [abstract; 0160].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the appearance frequency, as disclosed by Yano, with the invention disclosed by Hirakawa and Masayoshi, the motivation being determining importance [abstract].

Allowable Subject Matter
Claims 8, 10, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 8, the prior art, individually or in combination, fails to disclose a fifth value obtained by correcting the fourth value by the number of times of appearance in the target area.  Dependent claim 11 falls together accordingly.  Regarding claim 10, the prior art, individually or in combination, fails to disclose extract a person for whom the fourth value satisfies a predetermined condition as the target person.  Claims 12, 15, and 16 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN GADOMSKI whose telephone number is (571)270-5701. The examiner can normally be reached Monday - Friday, 12-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEFAN GADOMSKI
Primary Examiner
Art Unit 2485



/STEFAN GADOMSKI/Primary Examiner, Art Unit 2485